Citation Nr: 0722723	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.  

2.  Entitlement to service connection for a left ankle 
condition.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder condition.  

5.  Entitlement to an initial compensable evaluation for a 
left knee condition.  

6.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.  

7.  Entitlement to an initial compensable evaluation for 
hypertension.  

8.  Entitlement to an initial compensable evaluation for 
dyshidrotic eczema.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to March 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted service connection 
for residuals of right knee arthroscopic surgery and left 
shoulder strain, each evaluated as 10 percent disabling, and 
left knee chondromalacia, bilateral pes planus, hypertension, 
and dyshidrotic eczema, each evaluated as noncompensable, and 
denied service connection for residuals of a left inguinal 
hernia repair, right ankle instability, and left ankle 
instability.  
 
The veteran expressed disagreement with this rating decision.  
An October 2006 rating decision subsequently granted service 
connection for residuals of left inguinal hernia repair.  

The veteran testified before the undersigned at a 
videoconference hearing in March 2007.  A transcript of that 
hearing is of record.  

The issues of entitlement to initial evaluations in excess of 
10 percent for a right knee condition and a left shoulder 
condition; and entitlement to initial compensable evaluations 
for a left knee condition, bilateral pes planus, and 
dyshidrotic eczema are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right and left ankle conditions have not been shown by 
competent medical evidence to be etiologically related to 
service.  

2.  The veteran's hypertension requires continuous medication 
for control, but his diastolic pressure is not predominantly 
110 or more, and the systolic pressure is not predominantly 
200 or more.  


CONCLUSIONS OF LAW

1.  Right and left ankle disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The schedular criteria for an initial evaluation of 10 
percent for hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An August 2005 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
service connection for hypertension and a bilateral ankle 
condition.  While this letter did not specifically describe 
the information and evidence required to grant a compensable 
evaluation for hypertension, the Board notes that, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 
once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Therefore, as service connection has been established for 
hypertension, and the veteran is seeking an initial 
compensable evaluation for that disability, further notice 
regarding the disability rating, including evidence and 
information required to grant a compensable evaluation, is 
not required.  Id.  

The August 2005 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain service records, medical records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the August 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice in this case 
was timely provided prior to the January 2006 rating 
decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The August 2005 VCAA letter provided notice of what type of 
information and evidence was needed to substantiate a claim 
for service connection, but did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date.  While a letter providing notice of the 
October 2006 rating decision provided notice regarding these 
two elements, the United States Court of Appeals for the 
Federal Circuit has held that the duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as a notice of decision.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision in regard to 
the claims of entitlement to service connection for right and 
left ankle conditions.  As the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

Further, as discussed above, in regard to hypertension, 
service connection has already been established and the 
veteran is seeking an initial compensable evaluation.  
Because service connection has been granted, that claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  See Dingess/Hartman 
v. Nicholson, supra.  Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  

The Board notes that at the March 2007 hearing, in response 
to being asked when he would next see someone for his 
hypertension, the veteran stated that he had a scheduled 
check-up at VA in June.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

However, as will be discussed in further detail below, the 
veteran is being granted an initial evaluation of 10 percent 
for hypertension in this decision.  A higher evaluation of 20 
percent requires predominant readings at certain levels.  The 
report of one check-up could not serve to demonstrate 
predominant readings.  In addition, the veteran has not 
indicated that this check-up was in reference to his ankle 
conditions, and he testified at the hearing that he was not 
seeing anyone for the ankles.  As such, any VA generated 
report of a check-up in June 2007 is not pertinent to the 
claims of entitlement to an initial compensable evaluation 
for hypertension and entitlement to service connection for 
right and left ankle conditions.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

The veteran was afforded a VA examination to evaluate his 
claimed disabilities in October 2005.  This examination 
revealed normal right and left ankles.  While a June 2006 VA 
treatment report includes an assessment of arthropathy in the 
ankles, as will be discussed in greater detail below, there 
is no competent medical evidence of a link between current 
right and left ankle conditions and service.  Therefore a new 
VA examination is not warranted.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right and Left Ankles

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records include an August 2001 commissioning 
examination, in which the veteran reported a history of 
swollen or painful ankles, and described left ankle swelling 
status post sprain.  On examination the lower extremities and 
feet were normal.  At treatment for the knees in September 
2001 the veteran described a history of chronic ankle sprains 
bilaterally.  

At VA examination in October 2005, the veteran gave a history 
of rolling and twisting his ankles while playing different 
sports and running.  He reported that he was seen in physical 
therapy and given some exercises to try to strengthen his 
ankle joints.  He denied pain on a daily basis, but stated 
that his ankles felt stiff.  He reported that they would 
occasionally feel unstable and click every third step.  He 
denied swelling on a regular basis unless he twisted his 
ankle, and denied weakness.  

The veteran stated that he had ankle braces which he used 
when he knew he was going to be doing activity that could 
possibly lend itself to rolling his ankles again.  On 
examination there was no erythema, swelling, or deformity in 
either ankle, or tenderness on palpation of any portion of 
either ankle joint.  Both ankle joints were stable to stress.  
The right ankle had dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 43 degrees and the left ankle had 
dorsiflexion from 0 to 25 degrees and plantar flexion from 0 
to 43 degrees.  All ranges of motion were without pain.  

The examiner added that there was no fatigability, weakness, 
pain, incoordination, or instability, and during periods of 
flare-up, overuse, or fatigability, the veteran would not 
lose any range of motion of either ankle.  X-rays revealed 
normal ankles, and the diagnosis was of a normal examination 
of the right and left ankle with subjective history of 
occasional instability, with no effects on activities of 
daily living or occupation.  

VA treatment records from June to September 2006 reflect that 
the veteran presented in June 2006 to establish care.  At 
that time he reported that he had recently sprained his ankle 
playing catch.  He described a long history of ankle trauma, 
having sprained each ankle 10-15 times.  On examination the 
right ankle had swelling and ecchymosis on the medial aspect, 
with full range of motion.  Joint laxity was not appreciated, 
but was present on the left.  The assessment was sprained 
right ankle.  Treatment later in June 2006 included a finding 
of traumatic arthropathy in the knees and ankles, treated 
with ace bandages.  The assessment was arthropathy.  In 
September 2006 the veteran continued to complain of chronic 
ankle pain.  

At the March 2007 hearing the veteran testified that he 
twisted his ankles several times at the Naval Academy.  He 
reported using ankle braces when he was going to do something 
strenuous.  

The finding of arthropathy in the recent VA treatment records 
satisfies the first element of the service connection claims, 
a current disability.  

Although the service medical records include the veteran's 
reports of a history of ankle sprains, they do not include 
any medical findings or diagnoses pertaining to the ankles.  
Despite the absence of diagnosed ankle conditions in service, 
service connection could nonetheless be established if all 
the evidence, including that pertinent to service, 
established that right and left ankle conditions began in 
service.  38 C.F.R. § 3.303(d).  

However, the service connection claims must fail as there is 
no medical evidence of a nexus between the current right and 
left ankle conditions and service.  Although the VA treatment 
records include a finding of arthropathy in the ankles, the 
physician did not include an opinion regarding etiology of 
that condition.  In addition, the veteran has not 
specifically reported a continuity of symptomatology of his 
right and left ankle conditions.  Rather, at the October 2005 
VA examination the veteran denied pain on a daily basis, and 
reported hat his ankles "occasionally" felt unstable.  

The veteran himself has made the claim that his right and 
left ankle conditions are related to service.  However, as a 
layperson, he is not competent to express an opinion as to 
medical causation, as he has neither claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, in the absence of any medical evidence of a nexus 
between right and left ankle conditions and service the 
claims must be denied.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claims.  Since the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) does not apply, and the claims are denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  This diagnostic code provides a 10 percent 
evaluation when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
is provided as the minimum evaluation for an individual with 
a history of diastolic pressure of predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted when diastolic pressure is predominantly 120 or 
more and a 60 percent evaluation is warranted when diastolic 
pressure is predominantly 130 or more.  Id.  

Service medical records reflect diagnoses of and treatment 
for hypertension, including the veteran being started on 
Hydrochlorothiazide in May 2004.  The January 2006 rating 
decision granted service connection for hypertension, 
evaluated as noncompensable, effective April 1, 2005.  

At VA examination in October 2005 the veteran gave a history 
of elevated blood pressure readings in service, when he was 
started on Hydrochlorothiazide.  He reported that he was not 
currently taking any medications and had not had his blood 
pressure checked in a long time.  On examination, blood 
pressure readings were 135/95, right arm, 130/90, left arm, 
138/95 and 135/90, right arm repeat, and 135/90, left arm 
repeat.  The diagnosis was hypertension, mild, untreated, 
with no effects on activities of daily living or occupation.  

During VA treatment in June 2006, the veteran reported 
longstanding hypertension, with home blood pressure readings 
regularly 180/100 or higher.  He described being treated at 
one time with diuretics, but stated that he stopped taking 
them because he did not like the polyuria.  On examination, 
blood pressure was 158/100.  The assessment was severe, 
longstanding hypertension, and the veteran was started on 
Lisinopril.  A record of VA treatment from August 2006 
reflects that the veteran's hypertension had normalized on 
Lisinopril.  Blood pressure on that date was 122/70.  

At the March 2007 hearing the veteran reported that his blood 
pressure was controlled on medication.  

The medical evidence of record shows that the veteran has a 
history of diastolic pressure of 100 or more and continuous 
medication is required for control of his hypertension.  In 
this regard, the veteran reported regular home blood pressure 
readings with diastolic pressure of 100 or more, and 
diastolic pressure was 100 in June 2006.  The veteran was 
prescribed medication in service and in June 2006 and, after 
taking Lisinopril, he and his physician described his 
hypertension as controlled and normalized, respectively.  

Resolving all doubt in favor of the veteran, the Board finds 
that hypertension warrants an initial evaluation of 10 
percent.  However, the medical evidence fails to demonstrate 
diastolic pressure of predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.  Rather, none of the 
blood pressure readings in service or in the VA treatment 
records have revealed systolic pressure of 200 or more or 
diastolic pressure of 110 or more.  As such, a higher 
evaluation of 20 percent is not warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 10 percent evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's hypertension since the grant of service 
connection.  

Fnally, under the provisions of 38 C.F.R. § 3.321(b)(1), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There is no evidence of 
hospitalization for hypertension.  In addition, the record 
does not suggest "marked interference" with employment.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  Id.  


ORDER

Entitlement to service connection for a right ankle condition 
is denied.  

Entitlement to service connection for a left ankle condition 
is denied.  

Entitlement to an initial evaluation of 10 percent for 
hypertension is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

The veteran's knees, left shoulder, pes planus, and 
dyshidrotic eczema were most recently evaluated at VA 
examination in October 2005.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At the March 2007 hearing, the veteran testified that his 
disabilities had worsened since the October 2005 VA 
examination and warranted re-examination.  Thus, on remand, 
the veteran should be afforded a new VA examination to 
evaluate the current severity of his right and left knee, 
left shoulder, pes planus, and dyshidrotic eczema.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination(s) to determine the current 
level of severity of his right and left 
knee, left shoulder, pes planus, and 
dyshidrotic eczema disabilities.  

The claims folder should be made 
available to the examiner(s) for review 
prior to the examination and the 
examiner(s) should note such review in 
the examination report or in an addendum.

In regard to the right and left knees, 
the examination report should include the 
degrees of flexion and extension.  The 
examiner should note whether there is 
recurrent subluxation or lateral 
instability (and, if so, whether it is 
slight, moderate, or severe).  The 
examiner should also note whether there 
is any ankylosis, dislocated semilunar 
cartilage with frequent episodes of 
locking, pain, and effusion into the 
joint, and should describe any impairment 
of the tibia and fibula, to include 
nonunion or malunion.  

In regard to the left shoulder 
disability, the examination report should 
include the ranges of left shoulder 
motion in degrees.  The examiner should 
report whether the left shoulder 
disability is manifested by loss of the 
humeral head (flail joint), nonunion of 
the humerus (false flail joint); fibrous 
union of the humerus; and the frequency 
of any dislocations.  Additionally, the 
examiner should note whether there is 
dislocation of the clavicle or scapula or 
nonunion with loose movement.

In regard to pes planus, the examiner 
should address whether the veteran has 
moderate symptoms, such as weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet; 
severe symptoms, such as marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; or pronounced 
symptoms, to include marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by shoes or 
appliances.  

For the aforementioned orthopedic 
disorders, the examiner should also 
determine the presence and extent of any 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
pain, incoordination, or flare ups.  

In regard to dyshidrotic eczema, the 
examiner should state the percentage of 
the body affected (both exposed and 
unexposed), and note any topical or 
systemic therapies used, such as 
corticostersoids or other 
immunosuppressive drugs, and the duration 
of the therapies.  All other current 
symptoms should be described as well.

2.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, or not granted 
in full, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The vetearn has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


